ON MOTION BOB BEHEABING-,
Per Cubiam.
The by-laws passed by the defendant’s board of directors conferred upon its president and cashier the power to sign and stamp with the seal of the defendant, certificates of stock. When certificates of stock were assigned, these officers were authorized to record'such assignment on the defendant’s book and to issue new certificates. They were consequently the transfer officers of defendant. In the present instance, the president of the bank was, by virtue of his office, the executive agent of the board of directors (Boone on Banking, sec. 99); and the cashier was the executive officer of the bank. Bank v. Hughes, 62 Mo. App. 576; Windsor v. Bank, 17 Mo. App. 665. We have, as we think, sufficiently demonstrated in the opinion that the assignments indorsed on the plaintiff’s certificates of stock were false and fraudulent and that this fact was known to the president and that his knowledge was that of the defendant.
The case, restated, is that the defendant, with this knowledge by its officer, authorized to act in the matter of the transfer of shares of stock on its books, and to issue and certify to the new certificates, canceled the plaintiff’s certificates, transferred her stock on its books to its president, and issued new certificates to him as transferee; and when called upon to reissue to plaintiff certificates of stock in the place of those wrongfully canceled, refused to do so. This was, within the meaning of the authorities cited in the opinion, a conversion of the plaintiff’s shares, for which defend*127ant was liable. Lowell on Transfer of Stock, secs. 144, 14, 157, and cases cited.
The cases to which defendant calls our attention in its brief for a rehearing are not analogous in their facts to this case, as will be readily seen by an examination of them.
The defendant is in error in its assumption that we overlooked the point suggested by its motion, to the effect that there was no evidence adduced to connect the defendant with the fraudulent cancellation and wrongful transfer of the plaintiff’s stock, etc., as will appear by reference to what is said in the opinion, to which we are constrained to adhere. Motion denied.